Case 19-13273-VFP        Doc 633     Filed 05/13/21 Entered 05/13/21 16:29:41            Desc Main
                                    Document      Page 1 of 4



 RABINOWITZ, LUBETKIN & TULLY, LLC
 293 Eisenhower Parkway, Suite 100
 Livingston, NJ 07039
 (973) 597-9100
 Jonathan I. Rabinowitz
 Counsel to Jeffrey A. Lester, Chapter 7 Trustee

                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF NEW JERSEY


   In re:                                                 Case No. 19-13273 (VFP)

   IMMUNE PHARMACEUTICALS INC., et als.,                  Chapter 7

                                 Debtors.                 Jointly Administered



               TRUSTEE’S NOTICE REGARDING RECENT SEC FILINGS,
                PRESS RELEASES AND RELATED COMMUNICATIONS

        The Trustee states as follows:

        1.      The Trustee files this statement to place parties-in-interest on notice regarding

 recent SEC filings, press releases and related communications.

        2.      These bankruptcy cases were commenced by Immune Pharmaceuticals Inc.

 (“Immune”) filing a voluntary Chapter 11 Petition in the United States Bankruptcy Court for the

 District of New Jersey (the “Court”) on February 17, 2019. Its subsidiaries filed voluntary Chapter

 11 cases in the Court shortly thereafter (the “Subsidiaries” and Immune collectively the

 “Debtors”). All of the Debtors were continued in possession of their assets and the management

 of their businesses as debtors-in possession. No trustee was appointed. A committee of unsecured

 creditors was formed.

        3.      The Debtors’ Chapter 11 cases were converted to Chapter 7 on April 2, 2020.




                                                 1
Case 19-13273-VFP         Doc 633     Filed 05/13/21 Entered 05/13/21 16:29:41               Desc Main
                                     Document      Page 2 of 4



        4.      On April 3, 2020, Jeffrey Lester was appointed Chapter 7 Trustee of these cases

 (the “Trustee”). Since the date of his appointment, the Trustee has been administering and

 liquidating property of the estate for distribution to creditors and holders of interests in accordance

 with the priority scheme set forth in the Bankruptcy Code.

        5.      Prior to these bankruptcy filings, Immune was a publicly traded company. Before

 the bankruptcy filings, it appears that Immune’s stock was de-listed from NASDAQ. Subsequent

 to the bankruptcy filings, it appears that Immune’s stock continued to trade. From time to time,

 the Trustee received inquiries from holders of interests as to whether they could expect distribution

 on account of their equity.

        6.      Due to the existence of the following factors, the Trustee informed those inquiring

 holders of interests that no such distribution was expected:

        a.      The existence of a secured creditor claiming to be owed approximately $14,000,000

 secured by an alleged blanket lien on all of the Debtors’ assets;

        b.      Chapter 7 and Chapter 11 administration expense claims presently in the

 approximate amount of $3,600,000; and

        c.      Priority and general unsecured debt in the amount of $12,673,847.00.

 The Trustee’s position with regard to there being no expected distribution to equity has not

 changed.

        7.      The Trustee recently became aware of several press releases apparently issued by

 Adeel Ahmed and filings (“Filings”) with the Securities Exchange Commission addressing a

 possible merger of Immune with a recently formed Nevada corporation using Immune’s name

 formed for this purpose and also announcing that he was appointed interim CEO of Immune.




                                                   2
Case 19-13273-VFP         Doc 633     Filed 05/13/21 Entered 05/13/21 16:29:41           Desc Main
                                     Document      Page 3 of 4



          8.    These press releases were not authorized nor issued by the Trustee and were

 prepared and issued without the Trustee’s knowledge. Further, the Filings were not prepared nor

 filed by the Trustee and he had no prior knowledge of their preparation or filing.

          9.    The Immune name is property of the Debtors’ bankruptcy estates under Section

 541(a) of the Bankruptcy Code. The Trustee has not conveyed nor authorized the use of Immune’s

 name to anyone. The Trustee notified Mr. Ahmed that his use of the name was not authorized and

 violates the automatic stay.

          10.   The Trustee has not engaged in merger discussions with anyone and does not

 believe that a merger is legally authorized. Previously, Mr. Ahmed offered to purchase the

 corporate shell of Immune for a nominal sum of money. The Trustee investigated that offer,

 determined that it was not legally authorized and so informed Mr. Ahmed of that fact. There have

 been no further discussions between the Trustee and anyone regarding the sale of the corporate

 shell.

          11.   On October 28, 2020 and December 7, 2020, the Court entered orders authorizing

 the Trustee to sell a drug called Ceplene to Discover Growth Fund, LLC. The transaction closed.

 The Trustee has no knowledge of any further disposition of Ceplene. Cytovia, Inc. is one of the

 Debtors. During these Chapter 7 cases, the Trustee has not sought and Court has granted no

 authority to Cytovia, Inc. to convey any of its assets.

          12.   The Trustee promptly notified the appropriate regulatory authorities including the

 SEC of these matters. These regulatory authorities have taken or will take such action as they deem

 appropriate.




                                                   3
Case 19-13273-VFP        Doc 633    Filed 05/13/21 Entered 05/13/21 16:29:41            Desc Main
                                   Document      Page 4 of 4



        13.     The Trustee notifies parties-in-interest seeking further information that they can

 access certain information regarding these Chapter 7 cases by visiting the Court’s website located

 at http://www.njb.uscourts.gov/content/obtaining-case-information




                                              ____/s/ Jeffrey A. Lester___________________
                                              JEFFREY LESTER, Chapter 7 Trustee of
                                              Immune Pharmaceuticals, Inc.




                                                 4
